The facts sufficiently appear in the opinion. *Page 456 
The complaint filed in the district court alleged ownership in plaintiff to certain described lands in the county, and trespasses thereon by defendant's sheep, to plaintiff's damage in the sum of $100, etc.
The district court sustained a demurrer upon the ground that it had no jurisdiction of the subject-matter, for the reason that the amount claimed is less than $300.
The ruling is supported by the provisions of Section 509 of the civil practice act (Section 3604, Comp. Laws), which, among other things, provides that justices' courts shall have jurisdiction of an action for damages for injury to real or personal property if the damages claimed do not exceed the sum of $300.
Appellant contends that, in order to establish his cause of action, it was incumbent upon him to allege and prove title, or that, under the provisions of Sections 780, 781, Comp. Laws, he had made first payment on the land, and that for either of these reasons the title to the real estate was involved.
It is a sufficient answer to this position to say that no issue *Page 460 
had been made except the issue of law raised by the demurrer, and that the court could not have known whether title to real estate would be involved.
It is also claimed that the proceeding is one in equity, and therefore not within the jurisdiction of the justice of the peace; and Young v. Wright, 52 Cal. 407, is cited in support of this view. That was a case in which the owner of land, acting under the provisions of the trespass law of California (Stats. Cal. 1873-4, p. 50), took up trespassing sheep, and thereafter commenced an action inrem against the animals in the court of a justice of the peace, recovered judgment, and set up the proceedings in attempted justification of the seizure and detention to an action by the owner of the sheep for their recovery.
It was held that the jurisdiction attempted to be conferred upon justices' courts by the statute was essentially a proceeding in equity to enforce a lien, of which subject district courts, under the constitution of California, had exclusive jurisdiction, and that the statute was unconstitutional.
There is a broad distinction between the two statutes. Ours does not sanction the restraining of animals by the owner of land, and provide for a lien in his favor for their care before suit. It contemplates only an action at law for damages for the trespass, with counsel fees and costs of suit.
Judgment and order affirmed.
 *Page 31